LEXINGTON INSURANCE CO., Defendant Below, Appellant,
v.
CONAGRA FOODS, INC., Plaintiff Below, Appellee.
No. 68, 2010.
Supreme Court of Delaware.
Submitted: February 12, 2010.
Decided: February 22, 2010.
Before HOLLAND, JACOBS and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 22nd day of February 2010, upon consideration of the defendant/appellant's notice of appeal from interlocutory order and motion to stay pending appeal, it appears to the Court that:
(1) The defendant/appellant, Lexington Insurance Co., has petitioned this Court, pursuant to Supreme Court Rule 42 ("Rule 42"), to appeal from the Superior Court's orders of January 21, 2010 and memorandum opinion of October 30, 2009 that denied the parties' cross-motions for summary judgment and Lexington's motion for reargument (collectively "the interlocutory orders"). By order dated February 4, 2010, the Superior Court denied Lexington's application for certification of an interlocutory appeal on the basis that the criteria of Rule 42 had not been met.
(2) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances. We have examined the interlocutory orders according to the criteria set forth in Rule 42 and have concluded that exceptional circumstances as would merit review of the interlocutory orders do not exist in this case.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED. The motion to stay is MOOT.